902 F.2d 31Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Richard Paul ZUCKERMAN, Petitioner.
No. 90-8004.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 17, 1990.

On Petition for Writ of Mandamus.
Richard Paul Zuckerman, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Richard Paul Zuckerman brought this mandamus petition seeking an order directing the district court to act on his petition for writ of habeas corpus.*   The petition was filed in January 1990.  Because it has been less than six months since the petition was filed, we hold that the district court has not unduly delayed acting on Zuckerman's habeas petition, and we deny mandamus relief.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED


*
 Zuckerman was due to be released on March 3, 1990, from the Federal Correctional Center in Butner, North Carolina, where he was incarcerated pursuant to 18 U.S.C. Sec. 4241(d)